DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 29, 2022 has been entered.

Examiner’s Note
The Examiner acknowledges the amendments of claims 1 & 21, the cancellation of claims 2 – 3, and the addition of new claim 23.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 4 – 5, 7 – 10, 14 – 15, 17, 18 – 19, & 21 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over Larrieu et al. (JP 2015-513684 A).
With regard to claims 1, 14, & 23, Larrieu et al. teach a glass unit for a viewing device for an automobile (vehicle (paragraph [0002]). The glass unit comprises an outer transparent laminae (4) and an inner transparent laminae (6), each of which are composed of glass (paragraph [0017]) (Applicant’s “laminated vehicle pane”). 
The inner and outer transparent laminae are joined by at least one thermoformable (“thermoplastic”) intermediate layer (2) (paragraphs [0017] & [0037]). Positioned between the outer and inner laminate is a masking layer (7) made of an opaque material formed as a single layer of a polymeric material, such as polyethylene (paragraphs [0017], [0023], [0025], [0052], & Fig. 1). A masking layer (7) has an opening (8) (Applicant’s “at least one cutout”) that extends through the thickness of the opaque polymeric film (paragraph [0017] & Fig. 1). 
Larrieu et al. do not explicitly teach the presence of an external optical sensor relative to the glass unit (Applicant’s claimed “laminated vehicle pane”), wherein the opening is sensor window being defined solely by said at least one cutout corresponding exactly to a size of the sensor window so that the sensor window is bordered by the single layer of the opaque masking layer. 
However, Larriue et al. teach the opening is a window for a light source (3a) bordered by a single layer of the opaque mask layer and the window is for illuminating a pictogram using an exterior light source (3a) (paragraphs [0059] – [0062] & Fig. 1). The opening is a region in the masking layer corresponding to a graphic which displays one of the simple examples of information recognized by the driver when the holes are illuminated by the incident ultraviolet radiation, said holes being illuminated from behind by a uniform light emitting layer 2 laid down. The shape of the opening can be adjusted according to the desired design of the pictogram (paragraph [0051]).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date to adjust the size of the opening (“cutout”) in the mask through routine experimentation according to the intended use of the mask.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Additionally, a recitation of the intended use of the claimed invention (an optical sensor external to the claimed laminated vehicle pane) must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.


    PNG
    media_image1.png
    745
    517
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    741
    661
    media_image2.png
    Greyscale

With regard to claim 4, the at least one thermoplastic intermediate layer contains polyvinyl butyral (PVB), polyurethane, ethylene vinyl acetate, or polyethylene terephthalate (paragraphs [0024] & [0037]).
With regard to claim 5, as can be seen in Fig. 1 above, the opaque polymeric mask layer (7) is arranged between the thermoplastic intermediate layer (2) and either the outer pane or the inner pane (4 or 6).
With regard to claim 7, Larrieu et al. do not teach the thickness of the opaque mask layer.
However, absent a showing of criticality with respect to thickness (a result effective variable), it would have been obvious to a person of ordinary skill in the art prior to the effective filing date to adjust the thickness of the opaque mask through routine experimentation in order to sufficiently block light from the light source for forming the desired pictogram.  It has been held that discovering an optimum value of a result effective variable  involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regard to claim 8, as discussed above, Larrieu et al. teach the opaque film may be black enamel and also teaches the opaque film may be a tinted polymeric film of polyethylene (paragraphs [0025], [0048], & [0052]). Therefore, when considering the reference in its entirety, it would have been obvious to one of ordinary skill in the art to form the opaque polymeric mask with a black tint.
With regard to claim 9, Larrieu et al. teach the periphery of the windshield is covered with an opaque coating made of black material (paragraph [0066]) (Applicant’s “masking print”). Larriue et al. teach the peripheral region of the mask (Applicant’s “masking print”) is formed of substantially similar material (and therefore density) as the mask (Applicant’s “opaque polymeric film has at least one cutoff”).
With regard to claim 10, as discussed above for claim 1, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date to adjust the size of the opening (“cutout”) in the mask through routine experimentation according to the intended use of the mask.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regard to claim 15, the vehicle pane is a windshield (paragraphs [0006] & [0009]).
With regard to claim 17, as discussed above for claim 4, the at least one thermoplastic intermediate layer contains polyvinyl butyral (PVB), polyurethane, ethylene vinyl acetate, or polyethylene terephthalate (paragraphs [0024] & [0037]). 
With regard to claim 18, Larrieu et al. do not teach the thickness of the opaque mask layer.
However, absent a showing of criticality with respect to thickness (a result effective variable), it would have been obvious to a person of ordinary skill in the art prior to the effective filing date to adjust the thickness of the mask through routine experimentation in order to sufficiently block light from the light source for forming the desired pictogram.  It has been held that discovering an optimum value of a result effective variable  involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regard to claim 19, as discussed above for claim 10, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date to adjust the size of the opening (“cutout”) in the mask through routine experimentation according to the intended use of the mask.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regard to claim 21, as discussed above, Larrieu et al. teach the opaque film may be black enamel and also teaches the opaque film may be a tinted polymeric film of polyethylene (paragraphs [0025], [0048], & [0052]). Therefore, when considering the reference in its entirety, it would have been obvious to one of ordinary skill in the art to form the opaque polymeric mask with a black tint.
With regard to claim 22, as discussed above for claim 1, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date to adjust the size of the opening (“cutout”) in the mask (and thus the surface area of the opaque polymeric mask relative to the area of the vehicle pane) through routine experimentation according to the intended use of the mask.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Larriue et al., as applied to claim 1 above, and further in view of Labrot (US 2019/0022985 A1).
With regard to claims 6, Larrieu et al. explicitly teach the masking layer is in contact with the inner surface of the inner (glass) lamina (paragraph [0017] & Fig. 1). Larriue et al. do not teach the outer pane and the inner pane are joined to one another via at least two thermoplastic intermediate layers and the opaque polymeric film is arranged between two of the thermoplastic intermediate layers.
Labrot teaches an automotive glazing comprising an inner pane of glass and an outer pane of class (1 & 1’), a PVB interlayer (21 & 23) on each side of the opaque mask (6) comprising an opening (cutout) for a display device (3) within the glazing, such that the PVB interlayer sheets surround the mask (paragraphs [0046] - [0047], [0053] & [0056], Figs. 1d – 1f, 2e – 2f). The PVB layers are useful for providing protection (paragraph [0057]). Each of the PVB layers provide the property of sound insulation (paragraph [0019]).

    PNG
    media_image3.png
    246
    517
    media_image3.png
    Greyscale

Therefore, based on the teachings of Labrot, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to improve sound insulation of the automotive glazing (windshield) by providing a second thermoplastic interlayer on the opposing side of the opaque mask from the first thermoplastic interlayer.

Claim(s) 11 – 12 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Larriue et al., as applied to claim 1 above, as evidenced by Nakgawa (JP 2016-088493A).
With regard to claims 11 – 12 & 20,  Larriue et al. teach the vehicle pane is a such as a windshield (paragraphs [0006] & [0009]), wherein the windshield is mirror-symmetrical along a center line, and the opaque polymeric film is arranged on the center line in the vicinity of the upper edgLarrie of the windshield (Fig. 2, shown above). 
Larriue et al. do not teach the windshield is a curved vehicle pane.
As evidenced by JP 2016-088493A, the glass panes of automobile windshields have a curved shape (paragraph [0052]).

Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Larrieu et al., as applied to claim 1 above, and further in view of Mannheim Astete et al. (US 2017/0232713 A1).
With regard to claim 13, Larrieu et al. fail to teach the laminated vehicle pane additionally comprises at least one optical sensor that is secured on the interior-side surface of the inner pane and is directed toward the at least one cutout.
Mannheim Astete et al. teach a laminated vehicle pane windshield comprising an optical sensor that is secured on the interior-side surface of the inner pane and is directed toward the at least one opening to provide a forward field of view for the sensors. Optical sensors include infra-red rain sensor to provide for full automatic mode of windshield wiper operation or closing of the sun roof and pulsing the brakes (paragraph [0025]) or cameras (paragraphs [0019], [0028], & [0043] – [0045]).

    PNG
    media_image4.png
    482
    581
    media_image4.png
    Greyscale

Therefore, based on the teaching of Mannheim Astete et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to utilize the openings in the opaque mask taught by Larrieu et al. other purposes besides forming a pictogram, such as for providing a field of view for an optical sensor, such as a camera or rain sensor, for providing desirable functions for a windshield.

Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Larrieu et al., as applied to claim 1 above, and further in view of Nakagawa (US 2017/0341491 A1).
With regard to claim 16, Larrieu et al. teach the opaque mask may be formed of a polymer, but does not limit the type of polymer material that may be used. Larrieu et al. fail to explicitly teach the opaque mask layer is formed of polyethylene terephthalate.
Nakagawa teaches a windshield formed of a glass laminate comprising a mask layer, wherein the mask layer is formed of a block film made of polyethylene or polyethylene terephthalate (paragraph [0209]).
Therefore, based on the teachings of Nakagawa, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to substitute the polyethylene of the masking layer with polyethylene because it is an art recognized equivalence for the same purpose. See MPEP 2144.06.II.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 12, 14 – 16, & 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 7 – 8 of copending Application No. 17/440,494 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other.
With regard to claims 1 & 23, App. No. 17/440,494 claims a vehicle composite pane comprising a first pane and a second pane, which are joined to one another via at least one thermoplastic intermediate layer, and an opaque layer that has at least one cutout between the first pane and the second pane (claim 1). The opaque layer contains or is made of PET or PE (claim 8). The at least one cutout is a sensor window for an optical sensor (claim 7).
App. No. 17/440,494 does not explicitly teach the opaque layer is a single layer.
However, it would have been obvious to one of ordinary skill in the art to form a layer as a single layer, unless otherwise claimed.
App. No. 17/440,494 does not teach the at least one cutout is a sensor window for an optical sensor, said sensor window being defined solely by said at least one cutout (claim 1), or the at least one cutout corresponding exactly to a size of the sensor window so that the sensor window is bordered by said opaque polymeric film without being bordered by an opaque masking print (claim 23).
However, App. No. 17/440,494, claims the at least one cutout is a sensor window for an optical sensor (claim 7).
Therefore, absent a claim limitation of another material inside the cutout or a claim limitation of a masking print, the sensor window is solely defined by the at least one cutout without being bordered by an opaque masking print.
With regard to claim 12, App. No. 17/440,494 claims the vehicle composite pane is a windshield that is mirror-symmetrical along a center line, and the inlay element is arranged on the center line in the vicinity of the upper edge of the windshield (claim 13).
With regard to claims 14 – 15, App. No. 17/440,494 claims a method comprising forming a windshield of a vehicle with a vehicle composite pane according to claim 1 (claims 14 – 15).
With regard to claim 16, App. No. 17/440,494 claims the opaque polymeric film is made of PET (claims 8 & 16).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        

/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781